FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of Directors, Persons Discharging Managerial Responsibility or Connected Persons in the Ordinary shares of GlaxoSmithKline plc in respect of the under-mentioned persons arising from the purchase of Ordinary shares at a price of 1369.704 pence per Ordinary share on 9 July 2011 through the Company's Share Reward Plan ("the Plan"). Mr A P Witty Acquisition of 31 Ordinary shares under the Dividend Reinvestment element of the Plan Mr S M Bicknell Acquisition of 31 Ordinary shares under the Dividend Reinvestment element of the Plan Mr E J Gray Acquisition of 31 Ordinary shares under the Dividend Reinvestment element of the Plan Mr S A Hussain Acquisition of 7 Ordinary shares under the Dividend Reinvestment element of the Plan Dr D Pulman Acquisition of 11 Ordinary shares under the Dividend Reinvestment element of the Plan Mr D S Redfern Acquisition of 31 Ordinary shares under the Dividend Reinvestment element of the Plan Ms C Thomas Acquisition of 31 Ordinary shares under the Dividend Reinvestment element of the Plan Mr P C Thomson Acquisition of 12 Ordinary shares under the Dividend Reinvestment element of the Plan Dr P J T Vallance Acquisition of 14 Ordinary shares under the Dividend Reinvestment element of the Plan Mrs V A Whyte Acquisition of 25 Ordinary shares under the Dividend Reinvestment element of the Plan The Company and the above-mentioned persons were advised of this information on 11 July 2011. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 11 July 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 11, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
